IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :         NO. 841
                                                    :
         ORDER APPROVING THE                        :         SUPREME COURT RULES
         AMENDMENT OF                               :
         PENNSYLVANIA RULE OF                       :         DOCKET
         EVIDENCE 901                               :




                                                ORDER


PER CURIAM

      AND NOW, this 20th day of May, 2020, upon the recommendation of the Committee
on Rules of Evidence; the proposal having been published for public comment at 49 Pa.B.
3876 (July 27, 2019):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rule of Evidence 901 is amended in the attached form.

        This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall be
effective October 1, 2020.

         Justice Donohue and Justice Wecht dissent.


Additions to the rule are shown in bold and are underlined.
Deletions to the rule are shown in bold and in brackets.